Citation Nr: 1140599	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  A back disability is not shown during service and arthritis in the back is not shown within one year of service. 

2.  The weight of the evidence indicates that a current back disability is related to occupational injuries rather than service and there is no competent medical evidence linking a current back disability to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and arthritis of the back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and as discussed herein, none has been shown.  Moreover, while the Veteran's representative has contended that the case must be remanded because the RO did not consider the fact that the Veteran asserted that a parachute accident during service was the cause of a current back disability, the August 2007 SOC specifically documents consideration of this assertion.  

The RO advised the Veteran of what the evidence must show to establish entitlement to service connection for a back disability in an April 2005 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was not advised regarding the elements of degree of disability and effective date in the April 2005 VCAA notice letter.  However, the Veteran was notified of the elements of degree of disability and effective date in an August 2008 VCAA notice letter in connection with another claim and a January 2009 letter.   

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice by way of the April 2005 VCAA notice letter.  Also, the RO provided the Veteran with a copy of the July 2005 rating decision, the August 2007 SOC, and January 2009 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decision.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folder.  In addition, the Veteran was afforded a VA examination in July 2007 that contained an opinion as to whether he has a back disability that is 

etiologically related to service and is otherwise adequate to adjudicate the claim for service connection for a back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110.  Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility 

determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran asserts that he sustained an injury to the back as a result of a parachute jump during an in-service training exercise, and it is noted that the Veteran's DD Form 214 does reflect receipt of the parachutist badge.  He reports that he received no treatment for the back disability during service because he did not want to "start over" with this training, and the STRs, to include the reports from the January 1972 separation examination, do not reflect a back disability.  

The post-service evidence does not reflect arthritis of the back within one year after separation from service, and the first post-service clinical evidence pertaining to the back is contained in clinical reports from back injuries sustained at the Veteran's place of employment, initially in January 1997 and thereafter in December 2001.  A Magnetic Resonance Imaging (MRI) following the 1997 injury showed lumbar disc bulging and another MRI conducted after the 2001 injury showed worsening disc pathology.  

The claims file, to include the reports from the industrial injuries set forth above, was forwarded to a VA examiner in conjunction with the aforementioned July 2007 VA examination.  The examiner referred to these industrial accidents and the fact that the STRs did not reflect a back injury, nor did the post-service evidence reflect  treatment for back pain for "many years" following service.  The examiner noted the Veteran reporting the history of having a current back injury due to an in-service parachute injury.  The assessment following the examination, which included
X-rays of the spine, was chronic low back pain due to degenerative changes of the lumbosacral spine.  Withe respect to whether the Veteran's back disability was the result of service, the examiner rendered the following opinion:  

Review of the C-file shows no evidence of the [V]eteran having had any back injury or any back pain during his active duty status in the U.S. Army or during the subsequent years that followed.  His pain started many years later and is a result of many industrial accidents related to his being a carpenter.  Thus, as best as I can determine, the [V]eteran's current low back pain is not caused by or the result of his service in the U.S. Army.  

Review of the remaining clinical evidence, to include VA outpatient treatment reports dated through December 2008, does not reveal any clinical evidence or a medical opinion linking a current back disability to service.  

While the Board for the purpose of this decision finds the Veteran's statements linking a current back disability to service to be credible, and he is competent to assert that he has had back pain since a parachute injury during service, he is not competent to assert such an in-service cause for his current back disability.  The competent evidence that is of record addressing this question in the form of the opinion following the July 2007 VA examination found that there was not a relationship between a current back disability and service.  There is otherwise no competent evidence to support the Veteran's assertion, and the July 2007 opinion is supported by reference to the silent service treatment reports, long history (approximately 25 years) between separation from service and first complaints relating to the back, and the documented back injuries resulting from industrial accidents.  The lack of any medical evidence linking a current back disability to service weighs heavily against the claim for service connection for a back disability.  Hickson, supra. 

In summary, although the Veteran has asserted that he has a current back disability that is the result of an in-service parachute injury, for the reasons stated above, the Board finds the probative weight of these statements to be overcome by the silent STRs, negative July 2007 VA medial opinion, and lack of any other competent medical evidence linking a current back disability to service.  As the Board finds the preponderance of the evidence is against the claim for service connection for a back disability, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Entitlement to service connection for a back disability is denied. 


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


